Broyles, C. J.
1. The evidence ¡unply authorized a finding that the highway running between Dublin and Soporton was a public highway at the date of the alleged offense.
2. The evidence clearly authorized a finding that the offense was committed in Laurens county, State of Georgia.
3. The jury, under the evidence adduced, were authorized to find that the accused was seen in an intoxicated condition, within two years of the date of the filing of the accusation, upon the public highway specified in the accusation, that his intoxication was caused by the excessive use of whisky, and that his drunkenness was made manifest by indecent acting, by vulgar, profane, and unbecoming language, and by loud, violent, and boisterous language.
4. The conviction of the accused did not depend wholly upon circumstantial evidence, and, therefore, the failure of the court to instruct the jury upon the law of circumstantial evidence was not error, in the absence of a timely and appropriate written request.
5. The remaining special grounds of the motion for a new trial are without substantial merit.
6. The evidence amply authorized the verdict, and the refusal to grant a n'ew trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., eoneur.